Name: Council Regulation (EEC) No 2219/89 of 18 July 1989 on the special conditions for exporting foodstuffs and feedingstuffs following a nuclear accident or any other case of radiological emergency
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  deterioration of the environment;  agricultural activity;  trade;  international trade;  foodstuff
 Date Published: nan

 22.7.1989 EN Official Journal of the European Communities L 211/4 COUNCIL REGULATION (EEC) No 2219/89 of 18 July 1989 on the special conditions for exporting foodstuffs and feedingstuffs following a nuclear accident or any other case of radiological emergency THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament, Whereas the Commission must be informed of any nuclear accident or unusually high levels of radioactivity, in accordance with Council Decision 87/600/Euratom of 14 December 1987 on Community arrangements for the early exchange of information in the event of a radiological emergency (2) or pursuant to the Convention of the International Atomic Energy Agency (IAEA) of 26 September 1986 on the Early Notification of a Nuclear Accident; Whereas the Council adopted Regulation (Euratom) No 3954/87 of 22 December 1987 laying down maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency (3), as last amended by Regulation (Euratom) No 2218/89 (4); Whereas the maximum permitted levels fixed by the abovementioned Regulation take due account of the most recent international scientific opinion and reflect the need to avoid any discrepancies in international regulations; Whereas the resolution of the Council and the representatives of the Governments of the Member States meeting within the Council of 22 December 1987, adopted at the same time as Regulation (Euratom) No 3954/87, provides for the adoption of specific rules governing the export of foodstuffs; Whereas after a nuclear accident or in any other case of radiological emergency it is not acceptable to allow products with contamination levels in excess of the maximum permitted levels relating to products for consumption in the Community to be exported to third countries; whereas in such special circumstances it is difficult in practical terms to treat products differently depending on their final destination; Whereas the provisions concerning exports should also relate to feedingstuffs since these products are covered by Regulation (Euratom) No 3954/87 for reasons of public health; Whereas it is therefore appropriate to define specific conditions for exporting foodstuffs and feedingstuffs after a nuclear accident or any other case of radiological emergency and to apply to such products the maximum permitted levels of radioactive contamination laid down in Regulation (Euratom) No 3954/87, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down the conditions for exporting foodstuffs and feedingstuffs after a nuclear accident or any other radiological situation likely to lead to significant radioactive contamination of foodstuffs and feedingstuffs. 2. For the purposes of this Regulation foodstuffs means products which are intended for human consumption either immediately or after processing, and feedingstuffs means products which are intended only for animal nutrition. Article 2 Foodstuffs and feedingstuffs in which the level of radioactive contamination exceeds the relevant maximum permitted levels laid down in Articles 2 and 3 of Regulation (Euratom) No 3954/87 may not be exported. Article 3 The Member States shall carry out checks to ensure that the maximum permitted levels referred to in Article 2 are observed. Article 4 Each Member State shall communicate to the Commission the fullest information on the application of this Regulation, and in particular on any cases where the maximum permitted levels have been exceeded. The Commission shall forward this information to the other Member States. Article 5 The rules of application for this Regulation shall be laid down by the Commission in accordance with the procedure defined in Article 7 of Regulation (Euratom) No 3954/87. To this end an ad hoc Committee shall be set up. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1989. For the Council The President R. DUMAS (1) OJ No C 214, 16. 8. 1988, p. 31. (2) OJ No L 371, 30. 12. 1987, p. 76. (3) OJ No L 371, 30. 12. 1987, p. 11. (4) See page 1 of this Official Journal.